 


113 HR 1769 IH: Recognizing the National Benefits of Flood Protection Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1769 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Richmond introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve energy infrastructure resilience through federal water resource investments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Recognizing the National Benefits of Flood Protection Act of 2013. 
2.Calculation of benefits and costs for flood damage reduction and hurricane and storm damage reduction projects 
(a)Calculation of benefits and costs for flood damage reduction and hurricane and storm damage reduction projectsA feasibility study for a project for flood damage reduction or hurricane and storm damage reduction shall include, as part of the calculation of benefits and costs— 
(1)a calculation of the anticipated reduction in flood or hurricane damage to public and private property and infrastructure resulting from the completion of the proposed project;  
(2)a calculation of the anticipated direct and indirect economic benefits resulting from the completion of the proposed project, including such benefits from any potential reductions in national and regional economic volatility, disruptions, and losses; and 
(3)a calculation of the anticipated benefits to public safety, including protection of evacuation routes, resulting from the completion of the proposed project.  
(b)ApplicabilityThis section shall apply to any feasibility study for a project for flood damage reduction or hurricane and storm damage reduction that has not been completed before the date of enactment of this Act. 
3.Flood damage reduction and hurricane and storm damage reduction project reviews 
(a)In generalThe non-Federal interest for a project for flood damage reduction or hurricane and storm damage reduction may submit to the Secretary a request for a review under this section for the project if— 
(1)the Secretary determines that the project is not feasible; 
(2)the Chief of Engineers issues an unfavorable report for the project; or 
(3)the Secretary identifies the feasibility study for the project as inactive. 
(b)Review panels 
(1)EstablishmentThe Secretary shall establish, for each division of the Corps of Engineers, a review panel to conduct reviews and make determinations under this section. 
(2)Membership 
(A)In generalThe Secretary shall appoint to each review panel 5 members— 
(i)each of whom shall have relevant experience in flood damage reduction or hurricane and storm damage reduction in the geographic area represented by the division for which the review panel is established; and 
(ii)at least one of whom shall have education or experience in the field of economics.  
(B)LimitationNot more than 2 members of each review panel may be employees (including uniformed members) or contractors of the Corps of Engineers. 
(C)TermEach member shall be appointed to a review panel for a term of 4 years.  
(3)DeadlineThe Secretary shall establish a review panel for a division not later than 60 days after the first request for a review under this section is submitted for a project within the division. 
(4)DutiesA review panel established under this section shall, with respect to each request for a review submitted to the Secretary for a project within the division for which the review panel is established— 
(A)conduct a review of— 
(i)the feasibility study for the project; 
(ii)the adequacy and acceptability of the economic, engineering, and environmental methods, models, and analyses used by the Secretary in the preparation of the feasibility study for the project; 
 (iii) the public written and oral comments provided to the Secretary for the project; and  
(iv)any additional information submitted by the non-Federal interest as part of the request for a review; and 
 (B) submit to the Secretary a final report containing— 
(i)an economic, engineering, and environmental analysis of the feasibility study for the project, including an assessment of the adequacy and acceptability of the economic, engineering, and environmental methods, models, and analyses used by the Secretary in the preparation of the feasibility study; and 
(ii)a determination of the feasibility of the project, taking into account calculations of costs and benefits described in section 2(a).   
(c)Effect of review panel determinationIf a review panel determines that a project for which a request for a review has been submitted is feasible, the Chief of Engineers shall issue a favorable report for the project. 
(d)ProceduresNot later than 60 days after the date of enactment of this Act, the Secretary shall establish procedures for reviews under this section.  
4.Priority for feasibility studiesIn carrying out feasibility studies for projects for flood damage reduction and hurricane and storm damage reduction each year, the Secretary shall give priority to the completion of such studies for projects in areas that have experienced flooding or hurricane damage during the preceding 10 years.  
5.Report to CongressNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives an analysis of the connection between Corps of Engineers projects for flood damage reduction, hurricane and storm damage reduction, and navigation and the protection of energy infrastructure. 
6.Secretary definedIn this Act, the term Secretary means the Secretary of the Army, acting through the Chief of Engineers. 
7.ApplicabilityThis Act shall not apply to any project primarily designed for the purposes of navigational improvements on the Nation's system of inland waterways. 
 
